Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the application filed on 01/19/2017. Claims 1-14, 20 and 22 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/18/2019, 04/07/2021 and 11/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 objected to because of the following informalities: “the mobile device” should be changed to “a mobile device” to avoid a rejection due to a lack of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Recommend changing to: “A non-transitory computer-readable medium storing instructions that cause a processor to execute the steps of: generating a false signal with which a position being different from an actual position of the mobile body is calculated; and emitting false signal into a predetermined region.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JP 2001280997), hereinafter Fujiwara.

Regarding claim 1, Fujiwara discloses a mobile body control system comprising: a false signal generator for generating, based on code information of a signal received by a mobile body in order to calculate a position of the mobile body, a false signal with which a position being different from an actual position of the mobile body is calculated (¶¶2-6 describes how position information is generated based on code information received by a mobile body, ¶7 describes generating false signal for said position information); and a false signal transmitter for emitting the generated false signal into a predetermined region (¶7, false signal is transmitted from GNSS satellite).

Regarding claim 6, Fujiwara discloses the system of claim 1, as shown above. Fujiwara further discloses wherein the false signal generator generates a false signal with which a position symmetrical to the actual position of the mobile body with respect to a destination of the mobile body is calculated as the different position. (¶7, a very large error is included in the final position information).

Regarding claim 7, Fujiwara discloses the system of claim 1, as shown above. Fujiwara further discloses wherein the false signal generator generates the false signal with which a position of the destination of the mobile body is calculated as the different 10position. (¶7, a very large error is included in the final position information).

Regarding claim 12, Fujiwara discloses the system of claim 1, as shown above. Fujiwara further discloses wherein the false signal generator generates, as the false signal, a jamming radio wave on a same frequency band as the signal received by the 15mobile body. (¶7, there is a pseudo satellite signal subjected to the same modulation as that of the signal from the GNSS satellite).

Regarding claim 20, Fujiwara discloses a mobile body control method comprising: generating, based on code information of a signal received by a mobile body in order to calculate a position of the mobile body, a false signal with which a position being different from an actual position of the mobile body is calculated (¶¶2-6 describes how position information is generated based on code information received by a mobile body, ¶7 describes generating false signal for said position information); and emitting the generated false signal into a predetermined region (¶7, false signal is transmitted from GNSS satellite).

Regarding claim 22, Fujiwara discloses a non-transitory recording medium recording a program which causes a computer to execute: processing of generating, based on code information of a signal received by a mobile body in order to calculate a position of the mobile body, a false signal with which a position being different from an actual position of the mobile body is calculated (¶¶2-6 describes how position information is generated based on code information received by a mobile body, ¶7 describes generating false signal for said position information); and processing of emitting the generated false signal into a predetermined region (¶7, false signal is transmitted from GNSS satellite).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C 103 as being unpatentable over Fujiwara in view of Koichi (JP 2010014483), hereinafter Koichi.
Regarding claim 2, Fujiwara discloses the system of claim 1, as shown above. However, Fujiwara doesn’t teach wherein the false signal transmitter is mounted to the mobile device moving in such a way as to be located within a predetermined range from the mobile body, and emits the false signal into a region where the mobile body can receive the false signal. (Koichi in ¶10 referring to figure 2, shows a physically distant transmitter that transmits the signal into space where the receiving mobile body is located). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify Fujiwara with the specifics shown in Koichi and would have been motivated to do so to improve the target detection performance and guidance performance as disclosed by Koichi (Koichi ¶¶5-6)..
Regarding claim 3, Fujiwara discloses the system of claim 1, as shown above. However, Fujiwara doesn’t disclose moves the mobile device, based on the acquired position of the mobile device. (Koichi in ¶10, referring to figure 2, shows the jammer, 13, transmitting a signal to a mobile body (1) and changing the direction of travel by angle A (deg).  It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify Fujiwara with the specifics shown in Koichi and would have been motivated to do so to eliminate mobile body ability to reach the target area and conduct surveillance or other adverse actions.
Regarding claim 4, Fujiwara and Koichi disclose the system of claim 3, as shown above. Fujiwara also discloses wherein the mobile device acquires a distance from the mobile body as the position of the mobile device. (¶10 In this GNSS inertial navigation system 10, an input side of a GNSS receiver 2 is connected to a GNSS antenna 1, and an output side of a GNSS receiver 2 is connected to an input side of an interference wave detecting device 4 and a position measuring device 5. Further, an output side of the inertial navigation system 3 is connected to an input side of the interference wave detection device 4 and the position measurement device 5. A position measuring device 5 outputs position information by referring to an output of an interference wave detecting device 4.). 
Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Fujiwara and Koichi in view of Parker (US 20170192089), hereinafter Parker.
Regarding claim 5, Fujiwara and Koichi disclose the system of claim 3, as shown above. Parker discloses wherein the false signal transmitter emits the false signal by changing intensity of the false signal according to at least one of an absolute position of the mobile device, a distance from the mobile body, and an altitude of the mobile device. (Parker in ¶31 a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled with the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle.). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the invention of Fujiwara and Koichi in claim 3 with the specifics shown in claim 5 using Parker and one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so as changing the signal intensity would better solve the problem of providing an effective deterrent of the mobile body from entering the target area.
Claim’s 8, 9, 11, and 13 are rejected under 35 U.S.C 103 as being unpatentable over Fujiwara in view of Parker (US 20170192089), hereinafter Parker.
Regarding claim 8, Fujiwara discloses the system of claim 1, as shown above. However, Fujiwara further does not disclose wherein the false signal transmitter emits the false signal including directivity.  (Parker in ¶31, (c) a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled with the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle.). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the invention of Fujiwara in claim 1 with the specifics shown in claim 8 using Parker and an inventor would have been motivated to do as so as emitting this signal that affects directivity is beneficial to solving the problem of deterring a mobile body from approaching the target area.
Regarding claim 9, Fujiwara discloses the system of claim 1, as shown above. However, Fujiwara doesn’t disclose the mobile body control system according to claim 1, further comprising a controller for estimating the position and a movement direction4Docket No. J-19-0101 of the mobile body, based on the actual position and the movement direction of the mobile body, and estimating a destination of the mobile body, based on the estimated movement direction and the actual position, wherein the false signal generator generates the false signal, based on the actual position and the estimated destination of the mobile body. (Parker in ¶¶28-31, [0028] A multi-sensor system for providing integrated detection, tracking, identify/classification and countermeasures against commercial unmanned aerial vehicles weighing less than 20 kg or 55 pounds may comprise: [0029] (a) a direction finding high fidelity RF receiver coupled with a receiving omnidirectional antenna and a receiving directional antenna for detecting an RF signature of a flying unmanned aerial vehicle, and a spectral signal identifier processor for analyzing the RF signature for identifying a set of spectral signatures of the unmanned aerial vehicle and eliminate electromagnetic clutter present in the typical UAS RF spectrum; [0030] (b) a modified radar system originally intended for detection of terrestrial (Surface) targets, provided with a radar clutter and target filter processor for providing input to an azimuth and elevation vector coordinate data processor for determining the location of the unmanned aerial vehicle; and [0031] (c) a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled with the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle.). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the invention of Fujiwara in claim 1 with the specifics shown in claim 9 using Parker and an inventor would have been motivated to do as so as acquiring the distance to an object is beneficial to solving the problem of deterring a mobile body from approaching the target area.
Regarding claim 11, Fujiwara and Parker disclose the system of claim 9, as shown above. Parker also discloses wherein the false signal generator generators the false signal with which the position to be calculated changes according to the actual position of the mobile body. (Parker in ¶¶28-31, [0028] A multi-sensor system for providing integrated detection, tracking, identify/classification and countermeasures against commercial unmanned aerial vehicles weighing less than 20 kg or 55 pounds may comprise: [0029] (a) a direction finding high fidelity RF receiver coupled with a receiving omnidirectional antenna and a receiving directional antenna for detecting an RF signature of a flying unmanned aerial vehicle, and a spectral signal identifier processor for analyzing the RF signature for identifying a set of spectral signatures of the unmanned aerial vehicle and eliminate electromagnetic clutter present in the typical UAS RF spectrum; [0030] (b) a modified radar system originally intended for detection of terrestrial (Surface) targets, provided with a radar clutter and target filter processor for providing input to an azimuth and elevation vector coordinate data processor for determining the location of the unmanned aerial vehicle; and [0031] (c) a signal generator that produces at least one tailored signal based on the spectral signatures of the unmanned aerial vehicle and a variable strength amplifier that generates an output power, an antenna alignment assembly for adjusting the alignment of a transmitting directional and focused antenna based on the location of the unmanned aerial vehicle as determined by the azimuth and elevation vector coordinate data processor, the signal generator and amplifier coupled with the transmitting antenna to send at least one signal to the unmanned aerial vehicle to alter at least one of the speed, direction and altitude of the unmanned aerial vehicle.). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the invention of Fujiwara and Parker in claim 9 with the specifics shown in claim 11 using Parker and an inventor would have been motivated to do as so as tracking the mobile body and modifying the signal based on actual position is beneficial to solving the problem of deterring a mobile body from approaching the target area.
Regarding claim 13, Fujiwara discloses the system of claim 1, as shown above. However, Fujiwara doesn’t disclose a mobile body detection device which detects the mobile body, wherein 20the false signal transmitter emits the false signal when the mobile body is detected. (Parker in ¶13, Example non-limiting embodiments provide a fully integrated multi-phenomenology detection and interdiction solution which leverages the strength of multiple individual sensor systems including but not limited to: Radar, Radio Frequency Direction Finding (DF), Electro Optical and Infra-Red (EO/IR) imagers, and Laser Range Finding (LRF), used to derive necessary location and spectral characteristics of a commercial unmanned aerial system (UAS) or drone. Unique analytic processes and algorithms use the data collected by the sensor suite to identify, classify and specify the specific waveform, pulse width, and frequency to be generated for use by an RF counter-measure, thereby exploiting inherent vulnerabilities within the flight controller of a subject UAS. sUAS—designated as 44 in FIG. 1 small Unmanned Aerial System, usually weighing less than 20 kg or 55 lbs. The highly accurate, narrow beam RF counter-measure transmits the specifically generated RF signal, disrupting and overwhelming the subject UAS control and navigation systems resulting in the airborne UAS landing or returning to launch location based on the subject's onboard processes.). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the invention of Fujiwara in claim 1 with the specifics shown in claim 13 using Parker and an inventor would have been motivated to do as so to more effectively solve the problem of deterring the mobile body by first detecting the mobile body and then using a directional and selective jamming signal.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Fujiwara and Parker in view of Lee (KR 101827344B), hereinafter Lee.
Regarding claim 10, Fujiwara and Parker disclose the system of claim 9, as shown above. Lee discloses wherein the controller estimates, as a first movement direction, the movement direction of the mobile body before the false signal transmitter emits the false signal, estimates, as a second movement direction, the movement direction of the mobile body after the false signal transmitter emits the false signal, and estimates, as the destination of the mobile body, an intersection of a straight line passing the actual position of the mobile body before the false signal transmitter emits the false signal and being parallel to the first movement direction, and a straight line passing the different position calculated by the false signal and being parallel to the second movement direction. (Lee in ¶¶[0030] FIG. 1 is a schematic diagram of a regional air defense system based on a UAV satellite navigation device according to an embodiment of the present invention. [0031] A local anti-air defense system 100 by a UAV's satellite navigation device is configured to receive a GNSS satellite signal or transmit a jamming signal at four points in the outer, south, south, and north of a specific air defense zone. In the opposite direction The GNSS satellite signal is converted into a jamming signal at one of two points on either side of the left and right sides and is then transmitted. [0032] The jamming signal is a signal that transmits the GNSS satellite signal from another point in the opposite direction to the point where the UAV is attacked. The UAV is guided to the point by the jamming signal emitted at one of the right and left points of the attack point, The path is deviated. [0033] Therefore, the UAV is guided to the outside of the specific attack point, so that the reconnaissance or attack of the specific attack area can be avoided.) It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the invention of Fujiwara and Parker in claim 9 with the specifics shown in claim 10 using Lee and an inventor would have been motivated to do as so as providing a signal to drive the mobile body in the opposite direction of the target area is beneficial to solving the problem of deterring a mobile body from approaching the target area.
Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over Fujiwara in view of Kazuto (JP 2005178558), hereinafter Kazuto.
Regarding claim 14, Fujiwara discloses the system of claim 1, as shown above. However, Fujiwara doesn’t disclose wherein the false signal transmitter further emits a second jamming radio wave which jams a remote operation signal. (Kazuto in ¶26 shows transmitting an interference radio wave so that a radio wave for steering cannot be received). It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention of Fujiwara in claim 1 with the specifics shown in claim 14 using Kazuto and an inventor would have been motivated to do as so to prevent the remote operation signal.                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis S. Davidson at telephone number (571) 272-8475. The examiner can normally be reached Mon-Thu 7:30 am – 4:30 pm ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.D/
Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648